Citation Nr: 0524371	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-11 615	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bladder cancer due 
to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
Type II, due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2005, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.  During the hearing, the veteran submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304 (2004).

Unfortunately, however, because further development is 
required, the claim for service connection for diabetes 
mellitus, Type II, is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part 
concerning this claim.  The Board, however, will go ahead and 
decide his claim for bladder cancer.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim for bladder cancer.

2.  Bladder cancer is not recognized by VA as etiologically 
related to exposure to herbicide agents (Agent Orange) used 
in the Republic of Vietnam.

3.  No competent medical evidence has been presented to 
otherwise show that the veteran's bladder cancer is related 
to his service in the military, including his alleged 
exposure to Agent Orange.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As already alluded to, there was a significant change in the 
law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in June 2001, prior to the 
September 2001 rating decision being appealed.

According to the VCAA, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004).  Although the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession pertaining to his 
claim, this is nonprejudicial.  The RO has consistently 
requested that he provide information pertaining to his 
claim.  There are no outstanding records to obtain.  When he 
has provided information about where he was treated for his 
condition, the VA has obtained said records.  He submitted 
private medical records as well as argument regarding why he 
is entitled to the benefit requested.  Therefore, the net 
result is that he has been provided with every opportunity to 
submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, he 
clearly is not prejudiced because he is fully aware of what 
the evidence needs to show - even were the Board to assume 
his VCAA notice is inadequate.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-30 (2005) (if VA fails to inform the 
veteran regarding what information and evidence is necessary 
to substantiate the claim, VA must demonstrate there was 
clearly no prejudice to him based on any failure to give such 
notice).  The Court went on to hold in Mayfield that an 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).



There is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claim for 
bladder cancer.  And for the reasons indicated, the content 
of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required.

II.  Background, Governing Laws, Regulations and Legal 
Analysis

The veteran entered service in September 1970.  His service 
medical records (SMRs) are negative for any findings, 
complaints or treatment of a urinary problem or cancer.  A 
genitourinary examination in September 1978 for discharge 
from the military was normal.  The veteran was discharged 
from service in October 1978.  He was awarded the Republic of 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, and the Navy Combat Action Ribbon.

Private medical records reveal the veteran was diagnosed with 
transitional cell carcinoma of the bladder in February 2001.

The veteran claims that he developed the bladder cancer as a 
result of being exposed to Agent Orange while serving in 
Vietnam.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  
In this regard, the Board notes that, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4- dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
U.S.C. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Public Law 
107-103, 115 Stat. 976 (2001) (Dec. 27, 2001).  Prior law 
required that the veteran have a disease listed at 38 C.F.R. 
§ 3.309(e), in addition to proof of Vietnam service, before 
exposure there was presumed.  So the change eliminating this 
requirement reversed the Court of Appeals for Veterans Claims 
(Court's) decision in McCartt v. West, 12 Vet. App. 164 
(1999).

The diseases listed at 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).



It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

For the purposes of deciding this issue only, the Board will 
assume the veteran served in Vietnam as contemplated in 38 
C.F.R. § 3.307(a)(6)(iii) and is entitled to a presumption of 
Agent Orange exposure.  The Board further notes that the 
medical records on file confirm he has been diagnosed with 
bladder cancer.  But this condition is not a disease listed 
at 38 C.F.R. § 3.309(e).  In fact, the Secretary of VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for urinary bladder cancer 
or renal cancer.  See Notice, 68 Fed. Reg. 27630 - 27641 (May 
20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 
2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed. Reg. 59232 (November. 2, 1999).  

Accordingly, the veteran is not entitled to any presumption 
that his bladder cancer is etiologically related to exposure 
to herbicide agents used in Vietnam.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although the veteran has provided competent medical evidence 
that he currently suffers from the residuals of bladder 
cancer, and despite the fact that he is afforded a 
presumption of exposure to Agent Orange in Vietnam for the 
purposes of this decision, there still is no objective 
medical evidence suggesting his bladder cancer is 
etiologically related to his presumed Agent Orange exposure 
in service.  And as a layman, he cannot establish this 
medical nexus himself.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Considering entitlement to service connection for bladder 
cancer on a direct basis, there is no competent evidence of 
record showing the veteran currently suffers from bladder 
cancer due to disease or injury incurred in or aggravated by 
service, including exposure to Agent Orange in Vietnam.  38 
U.S.C.A. §1110; 38 C.F.R. § 3.303(b).  Consequently, the 
preponderance of the evidence is against his claim for 
bladder cancer, meaning the benefit-of-the-doubt doctrine 
does not apply and his appeal must be denied.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The claim for service connection for bladder cancer due to 
herbicide exposure is denied.


REMAND

VA's duty to obtain records applies when the claimant, after 
being requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  When the records are 
in the custody of a Federal department or agency, the VCAA 
requires VA to continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

As mentioned, according to express VA regulation, Type II 
diabetes mellitus is a disease associated with exposure to 
herbicide agents and is presumed to have been incurred in 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era - even if there is no evidence of the 
disease in service.

During the still recent April 2005 travel Board hearing, the 
veteran's representative acknowledged the veteran has stated 
he never left his ship, the USS Hull (DD 945), when it was 
stationed off the waters of Da Nang, Vietnam.  But the 
representative contended the veteran was a member of the crew 
that docked the ship in Da Nang Harbor and, therefore, his 
service included "visitation in the Republic of Vietnam" 
under 38 C.F.R. § 3.307(a)(6)(iii), entitling him to the 
presumption of herbicide exposure.  The representative 
maintains that the ship's deck logs will prove this 
contention, so a search of these deck logs should be 
conducted.

The veteran's service personnel records indicate he served 
aboard the USS Hull.  However, there is no evidence of record 
that this ship docked in Da Nang Harbor.  So, on remand, the 
AMC should attempt to obtain from all appropriate Federal 
sources any documentary evidence to either confirm or rule 
out this allegation.  Among the Federal agencies to which a 
request for this material should be made are the United 
States Armed Services Center for Unit Records Research 
(USASCURR) and the Naval Historical Center Ships History 
Branch.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a letter explaining 
the VCAA, including the duty to notify 
and assist provisions.  The letter must 
explain the type of evidence needed to 
substantiate the claim for service 
connection for Type II diabetes mellitus, 
including based on purported exposure to 
Agent Orange.  The letter must inform 
the veteran of which portion of the 
supporting information and evidence is to 
be provided by him and which part, if 
any, VA will attempt to obtain on 
his behalf.  Also indicate that he should 
submit all relevant evidence in his 
possession.

*The veteran should be specifically 
requested to provide an approximate date 
that the USS Hull (DD 945) docked in Da 
Nang Harbor.  

2.  Based on the information the veteran 
provides, contact the Naval Historical 
Center, Ships History Branch, and the 
USASCURR and request that they furnish 
copies of the log of the U.S.S. Hull (DD 
945) during the period in which the 
veteran reports this ship docked in Da 
Nang Harbor.  Attempt to verify whether 
this ship was docked in Da Nang at that 
time and if the records show the veteran 
embarked on Vietnamese territory.  In 
requesting these records, follow the 
procedures prescribed in 38 C.F.R. § 
3.159 (2004).  All records and/or 
responses received should be associated 
with the claims file.

3.  Then readjudicate the veteran's claim 
for service connection for Type II 
diabetes mellitus, including due to 
herbicide exposure, based on the 
additional evidence obtained.  If this 
requested benefit is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to submit additional evidence and/or 
argument in response..

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


